Beasley, Judge,
concurring specially.
I concur except with respect to what follows.
As to Division 2, subsection (a) of the statute need not be considered. Subsection (b) is directly on point and is the basis for appellant’s argument. One need not read the two subsections together to obtain the meaning of subsection (b). It is confusing, it seems to me, to bring the prohibition against “accepting] employment” into the current analysis. The candidacy is not being challenged as violative of that subsection.
It should be noted that the “false statement” ground ruled on by the probate judge was not ruled on thereafter so is not subject to review here, even though appellee attempts to raise it in his brief.